The judgments in these cases are affirmed, for the reasons set forth in the per curiam opinion filed in the Supreme Court, with the qualification that the act justifying the rejection of Reinhart was not chapter 298 of the laws of 1920, but chapter 52 of the laws of 1922, page 98, as amended by chapter 349 of the laws of 1929, page 784.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, PARKER, LLOYD, HEHER, PERSKIE, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, DILL, JJ. 13.
For reversal — None. *Page 500